Title: From George Washington to John Hancock, 14 July 1781
From: Washington, George
To: Hancock, John


                  Sir
                     
                     Head Quarters near Dobbs’s Ferry 14th July 1781
                  
                  General Heath, in a letter of the 4th inst. informs me that the state have about 52 Pipes of Teneriffe Wine, which they are willing if it will answer as well to send forward to the army in lieu of Rum—as he thought it more than probable that he would have left Boston before my answer could arrive, he desired me to make it to your Excellency—wine cannot be distributed to the soldier insttead of rum, except the quantity is much increased—I very much doubt whether a jill of Rum would not be preferred to a pint of small wine.  The cost would therefore be much greater, and the difference of transportation immense; as I imagine 12 or 15 Hhds of Rum would go as far as 50 Pipes of Wine—If 5 or 6 Pipes only can be sent on, they will be agreeable and essentially usefull to the Patients in the Hospital who are suffering extreeme distress for Stores of every kind.
                  I must request the favor of your Excellency to forward the Packet of Letters herewith by the first good Opportunity to any port of France.  I have the honor to be with very great respect & Esteem Your Excellency’s most obedient Servant
                  
                     Go: Washington
                  
               